MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                        FILED
      this Memorandum Decision shall not be                                    Jan 31 2019, 7:16 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                                  CLERK
                                                                                Indiana Supreme Court
                                                                                   Court of Appeals
      the defense of res judicata, collateral                                        and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Alexander L. Hoover                                      Curtis T. Hill, Jr.
      Law Office of                                            Attorney General of Indiana
      Christopher G. Walter, P.C.
                                                               Kelly A. Loy
      Nappanee, Indiana                                        Supervising Deputy Attorney
                                                               General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Jeffery S. Sodeman,                                      January 31, 2019
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CR-2130
              v.                                               Appeal from the
                                                               Elkhart Circuit Court
      State of Indiana,                                        The Honorable
      Appellee-Plaintiff.                                      Michael A. Christofeno, Judge
                                                               Trial Court Cause No.
                                                               20C01-1203-FB-35



      Kirsch, Judge.


[1]   Jeffery S. Sodeman (“Sodeman”) appeals the trial court’s order revoking his

      probation, raising the following restated issue: whether the trial court abused its

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2130| January 31, 2019                   Page 1 of 8
      discretion when it ordered Sodeman to serve the remainder of his previously-

      suspended sentence.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On November 29, 2012, the trial court accepted Sodeman’s plea of guilty to

      dealing in cocaine as a Class B felony and sentenced him to fourteen years, with

      eight years executed in the Indiana Department of Correction (“the DOC”) and

      six years suspended to probation. Appellant’s App. Vol. II at 43-44. On March

      11, 2015, based on the DOC’s determination of eligibility, the trial court

      ordered Sodeman to be placed in the Community Transition Program. Id. at 9.

      Sodeman was released from the DOC to probation on December 15, 2015. Id.

      at 102.


[4]   Between May 2016 and March 2018, the State filed three notices that Sodeman

      had violated terms of his probation. On May 18, 2016, the State filed a

      Violation of Probation Petition, alleging that Sodeman had tested positive on a

      drug screen. Sodeman admitted to that violation, and on July 14, 2016, the

      trial court revoked his probation and ordered that he serve the previously-

      suspended six-year sentence in the DOC, with two of those years executed and

      four years again suspended to “reporting probation.” Id. at 11. The trial court

      also ordered “purposeful incarceration,” stating, “[U]pon successful

      completion, the [trial court] will consider a modification of [Sodeman’s]



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2130| January 31, 2019   Page 2 of 8
      sentence.” Id. Sodeman was released to reporting probation on July 2, 2017, at

      which time he had 1,035 days left to serve. Tr. Vol. II at 9.


[5]   On November 7, 2017, the State filed a second Violation of Probation Petition,

      alleging that Sodeman missed two probation appointments and had failed to

      pay any costs or fees. Appellant’s App. Vol. II at 129-30. Sodeman admitted to

      this second violation, and in its November 30, 2017 order, the trial court

      “returned Sodeman to probation for the remainder of his suspended sentence,”

      warning Sodeman that if he violated probation again, “it will likely mean he

      will be revoked from probation and be placed in the [DOC.]” Id. at 139.


[6]   The State filed its third and final Violation of Probation Petition on March 9,

      2018, alleging that Sodeman had missed a scheduled appointment and failed to

      submit to a drug screen. At the June 28, 2018 hearing, the trial court granted

      defense counsel’s request that Sodeman be evaluated before the sanctions

      phase. Tr. Vol. II at 3. To that end, the Director of Operations of Michiana

      Community Corrections, Rachel Wolvos (“Wolvos”), met with Sodeman to

      evaluate “possible sentencing alternatives.” Appellant’s App. Vol. II at 157. On

      July 16, 2018, Wolvos filed a letter with the trial court reporting that, although

      Sodeman admitted to having used cocaine and Vicodin last in April 2018, he

      would be eligible for the home detention program. Id. A condition to such

      placement, however, was that Sodeman obtain a substance abuse evaluation

      and follow all treatment recommendations. Id.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2130| January 31, 2019   Page 3 of 8
[7]   During the probation revocation hearing on July 19, 2018, Sodeman admitted

      that he had violated the terms of probation. When asked by the trial court why

      he did not submit to the drug screen, Sodeman explained that he “didn’t have

      gas money or a ride to the urinalysis,” he “was off work,” “had been sick,” and

      since then he has been in hospital for the treatment of heart issues and blood

      clots. Tr. Vol. II at 6, 8.


[8]   The State responded:


                 You know, when I look at this file, which I have had since 2012
                 myself, I see a number of violations that have happened just on
                 this case. And on 12/7/ 17, I wrote in my file that I personally
                 spoke with John Curtis,1 who would take him back; but,
                 underlined, says he consistently has minor mess ups; return to
                 probation; zero tolerance, underlined one, two, three times.


                 So then I look at the VOP2 that’s going on here, and that
                 basically echo[e]s exactly what -- I know that the -- the Court
                 admonished him back when we did that VOP. Then I look at his
                 PSI, and it’s just ripe [sic] with violation, violation, violation,
                 violation, violation. You know, there just comes a time when
                 you just -- if you violate, you go back and do your time. And it is
                 that time for this defendant.




      1
        While not explained during the probation revocation hearing, John Curtis was the probation officer who
      filed the Violation of Probation Petition against Sodeman on each of May 19, 2016, November 7, 2017, and
      March 9, 2018. Appellant’s App. Vol. II at 102, 129, 141.
      2
          While VOP is not defined, from the context, it appears to be Violation of Probation.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2130| January 31, 2019                Page 4 of 8
       Id. at 10-11 (emphasis added). Sodeman, speaking on his own behalf, told the

       trial court that he was staying out of trouble and trying to change. Sodeman

       also said he knew a retired police officer who had agreed to act as his sponsor in

       a drug treatment program. Id. at 11-12.


[9]    After considering these factors, the trial court found that Sodeman had violated

       the terms of probation. Revoking Sodeman’s probation, the trial court again

       imposed the previously-suspended 1,035 days and ordered him to serve that

       time in the DOC. Id. at 13. The trial court also placed Sodeman “on Recovery

       While Incarcerated or some other therapeutic community drug program to be

       determined by the [DOC],” stating, “The [trial court] will consider a sentence

       modification upon the defendant’s completion of that therapeutic community

       drug program.” Id. Sodeman now appeals that sanction.


                                      Discussion and Decision
[10]   Sodeman contends that the trial court abused its discretion when it imposed the

       remainder of the previously-suspended sentence as the sanction for his

       probation violation. “‘Probation is a matter of grace left to trial court

       discretion, not a right to which a criminal defendant is entitled.’” Cain v. State,

       30 N.E.3d 728, 731 (Ind. Ct. App. 2015) (quoting Prewitt v. State, 878 N.E.2d

       184, 188 (Ind. 2007)), trans. denied. “Courts in probation revocation hearings

       ‘may consider any relevant evidence bearing some substantial indicia of

       reliability.’” Id. (quoting Cox v. State, 706 N.E.2d 547, 551 (Ind. 1999)). “It is

       within the discretion of the trial court to determine the conditions of a


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2130| January 31, 2019   Page 5 of 8
       defendant’s probation and to revoke probation if the conditions are violated.”

       Id. Our court has said that “all probation requires ‘strict compliance’” because

       once the trial court extends this grace and sets its terms and conditions, the

       probationer is expected to comply with them strictly.” Id. at 731-32 (quoting

       Woods v. State, 892 N.E.2d 637, 641 (Ind. 2008)). “If the probationer fails to do

       so, then a violation has occurred.” Id.


[11]   Regarding the State’s March 9, 2018 Violation of Probation Petition, Sodeman

       admitted to having violated his probation by missing a scheduled appointment

       and failing to submit to a drug screen. Tr. Vol. II at 5-6. Where, like here, the

       trial court finds that a defendant has violated a condition of his probation, it

       may (1) continue the probation with or without modifying the probation

       conditions; (2) extend the probationary period for up to one year; or (3) revoke

       the probation and order the execution of all or part of the sentence suspended at

       the initial hearing. Ind. Code § 35-38-2-3(h). We review a trial court’s

       sentencing decisions for probation violations under an abuse of discretion

       standard. Knecht v. State, 85 N.E.3d 829, 840 (Ind. Ct. App. 2017). An abuse of

       discretion occurs where the decision is clearly against the logic and effect of the

       facts and circumstances. Id. Accordingly, the question before us is whether the

       trial court abused its discretion when it ordered Sodeman to serve his previously

       suspended sentence of 1,035 days. We find no abuse of discretion.


[12]   The trial court gave Sodeman numerous opportunities to remain on probation

       and, thereby, avoid serving his sentence in prison. In 2012, the trial court

       sentenced him to fourteen years for dealing in cocaine, of which six years were

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2130| January 31, 2019   Page 6 of 8
       suspended to probation. With credit time, Sodeman was released from the

       DOC to probation on December 15, 2015. Appellant’s App. Vol. II at 102. By

       May 2016, the State had filed a Revocation of Probation Petition, alleging that

       Sodeman had violated the terms of probation by testing positive on a drug

       screen. After Sodeman admitted to the positive drug test, the trial court

       revoked his probation and imposed the previously-suspended six-year sentence,

       ordering that two years be served in the DOC. The trial court again granted

       Sodeman grace and suspended the remaining four years to reporting probation.

       Id. at 11.


[13]   On November 7, 2017, the State filed a second Violation of Probation Petition,

       alleging that Sodeman missed two probation appointments and had failed to

       pay any costs or fees. Id. at 129-30. Sodeman admitted to this second

       violation, and the trial court returned him to probation for the remainder of his

       suspended sentence. At that time, the trial court admonished Sodeman that if

       he violated probation again, “it will likely mean he will be revoked from

       probation and be placed in the [DOC.]” Id. at 139.


[14]   Notwithstanding that warning, the State had to file a third Violation of

       Probation Petition on March 9, 2018, alleging that Sodeman had missed a

       scheduled appointment and failed to submit to a drug screen. The trial court

       held a hearing, during which the trial court reviewed Wolvos’s letter regarding

       sentencing alternatives and discovered that Sodeman had last used cocaine and

       Vicodin in April 2018, a date that was after the State’s filing of the third

       Violation of Probation Petition. The State shared the comments of Sodeman’s

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2130| January 31, 2019   Page 7 of 8
       probation officer, given at the time of Sodeman’s second violation, that there

       was a zero-tolerance policy for future violations. Tr. Vol. II at 10. The State

       emphasized that Sodeman’s PSI was rife with violations. Id. at 11. As such,

       the State concluded, “It’s time for this individual to do his back-up time

       incarcerated, no Community Corrections.” Id. at 10. The trial court did not

       abuse its discretion when it ordered Sodeman to serve his previously-suspended

       sentence of 1,035 days in the DOC.3


[15]   Affirmed.


       Riley, J., and Robb, J., concur.




       3
        Our conclusion is further bolstered by the trial court’s determination that it “will consider a sentence
       modification upon the defendant’s completion of” a “therapeutic community drug program to be determined
       by the [DOC].” Tr. Vol. II at 13.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2130| January 31, 2019               Page 8 of 8